302 F.2d 933
62-2 USTC  P 9522
Forrester A. CLARK et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 5851.
United States Court of Appeals .first Circuit.
June 4, 1962.

Edward C. Park, Boston, Mass., and John R. D. McClintock, Boston, Mass., on the brief, for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Melva M. Graney and Gilbert E. Andrews, Attys., Dept. of Justice, on the brief, for respondent.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
Judgment will be entered vacating the decision of the Tax Court and remanding the action for further proceedings not inconsistent with Fabreeka Products Co. v. Commissioner, 1 Cir., 1961, 294 F.2d 876.  The Hanover Bank, Executor v. Commissioner, 82 S. Ct. 1080.